Citation Nr: 1142014	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  03-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to March 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, which denied the benefits sought on appeal.

The Veteran presented testimony via videoconference before a Veterans Law Judge in May 2004.  The hearing transcript has been associated with the claims folder and has been reviewed.

In December 2005, the Board denied this claim. Pursuant to a Joint Motion on Appeal, the United States Court of Appeals for Veterans Claims (Court), in a January 2008 Order, vacated the December 2005 Board decision and remanded the matter for further action.

In July 2008, the Veteran was informed that the Veterans Law Judge who had conducted his May 2004 hearing was no longer employed by the Board.  He was offered and accepted an additional hearing.  Therefore, the Veteran's claim was remanded in August 2008 for further development, to include the scheduling of a new hearing.  This hearing was conducted in December 2008 by the undersigned Veterans Law Judge.  The Veteran's claim was then denied in a February 2009 Board decision.

The Veteran's appeal was returned to the Court after the February 2009 denial.  In a March 2010 Order, the Court vacated that portion of the February 2009 decision that denied the Veteran's claim for service connection for peripheral neuropathy of the lower extremities.  This issue was remanded for compliance with the instructions found in a February 2010 Joint Motion for Partial Remand.  The Veteran did not present argument regarding the denial of service connection for lumbothoracic disc disease with arthritis, and the Court dismissed the appeal of that issue.

In September 2010 and June 2011, the Board remanded the Veteran's appeal for action consistent with the February 2010 Joint Motion.  It has now been returned to the Board for additional consideration.  

The Board notes that subsequent to the August 2011 supplemental statement of the case, the Veteran submitted additional evidence that was received by VA in September 2011.  However, as he has provided an October 2011 waiver of RO consideration, the Board is permitted to consider the newly submitted evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that there is a nexus between the Veteran's current neuropathy or numbness of the legs and his period of active service, to include either the spinal anesthesia or spinal tap administered during active service.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities was not incurred due to active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  38 C.F.R. § 3.159 (2011). 

In Pelegrini, the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Board finds that the duty to notify has been met.  The Veteran was provided with a September 2001 VCAA letter prior to the initial adjudication of his claim for service connection for peripheral neuropathy.  This letter told the Veteran what evidence was needed to substantiate the claim for service connection.  The Veteran was also informed that VA would obtain service records, VA records, and records from other Federal agencies, and that with his authorization VA would obtain private medical records on his behalf or he could submit the records. 

Regarding the notice required by Dingess, Veteran status is well-established and is not at issue in this case.  The September 2001 letter notified the Veteran of the need to show a current disability and a relationship between that disability and active service.  

The Veteran has not received notice pertaining to the degree of disability or the assignment of effective dates.  However, as his claim will be denied, neither a disability evaluation nor an effective date will be assigned.  Therefore, the failure to provide this notice to the Veteran does not result in any harm to his claim, and the Board may proceed with consideration of his appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board further finds that the duty to assist the Veteran has also been met.  The Veteran has responded to the request for evidence by submitting extensive private medical records.  He testified at the December 2008 hearing that any other private medical records were no longer available.  The service treatment records have been obtained.  The Board notes the Veteran's testimony that suggests some of his records were destroyed in the fire at the National Personnel Records Center, but a review of the claims folder shows that it contains extensive records covering the Veteran's entire six months of active duty.  These include hospital records reflecting the treatment cited by the Veteran.  All pertinent VA treatment records have been obtained.  The Veteran has been afforded a new VA examination and an additional opinion with expanded reasons and bases was obtained in accordance with the instructions of the Court.  The Veteran has been afforded two hearings before Veteran Law Judges.  The first hearing was before a Judge who is no longer employed by the Board, and the second was before the undersigned.  There is no indication that there is any additional relevant evidence regarding either claim.  Therefore, the Veteran's claim is ready for appellate review.  

Service Connection

The Veteran contends that he has peripheral neuropathy of the feet as a result of active service.  He notes that he underwent surgery for hemorrhoids during service, and that he was given a spinal anesthetic in conjunction with the surgery.  Afterwards, during a hospitalization for complications after surgery, the Veteran states that he was given a spinal tap.  The Veteran argues that these procedures resulted in injuries to his spine and led to the development of his current disability.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered s noted.  38 C.F.R. § 3.304(b).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service-connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Service treatment records include the Veteran's August 1942 induction examination, which is negative for neurological defects.  Specifically referable to the feet, it was noted that the Veteran had "broken arches."  He entered active duty in October 1942.

In late November 1942, the Veteran presented with complaints of abdominal pain of unknown etiology.  Hemorrhoids were found on exam and were removed surgically, under spinal anesthesia.

Shortly after surgery, in December 1942, the Veteran reported epigastric and right lower quadrant pain with constipation.  He also related pain in the head, back, and legs.  Organic studies were negative except for absent knee jerk reflex and Achilles reflex on the left.  The impression was a possible neurological disorder, and a spinal tap was recommended.  The January 1943 results of that tap were negative.

It was noted in the records that during the nine weeks the Veteran had been hospitalized and constantly presenting with complaints of abdominal pain, bowel movements were entirely normal, and organic studies referable to his other pain complaints produced normal results.  At that time, the Veteran was transferred to a different hospital for further observation.

Upon transfer, in February 1943, a full examination was undertaken, to include orthopedic consultation.  At this time, the Veteran reported intestinal trouble and feeling "tired and sore all over," with particular painful aches in his back, hips, and feet.  Upon physical examination, while there was slight lumbosacral tenderness, straight leg raising was not limited.  The only finding referable to his feet was a diagnosis of moderate, bilateral pes planus.  A neurological examination was also normal.  The overall impression was a psychoneurosis disorder with somatic manifestations.

The Veteran was medically discharged from service in March 1943, for pathology unrelated to this appeal.

A letter from Dr. G.L.V.L. states that he treated the Veteran for chronic low back pains in 1972.  The letter was apparently written and was received by the VA in 2005.

Post-service treatment records referable to the Veteran's complaints of tingling and numb feet begin with a November 1974 private treatment record in which the Veteran is recorded to have superficial pain in the left right great toe.  An electromyography (EMG) revealed normal nerve conduction studies and normal needle examination of the distal muscles.  The interpretation was no presence of peripheral neuropathy.

In February 1988, the Veteran presented to a VA clinic with complaints of foot coldness and tingling.  No diagnosis was made.  Complaints of numbness and tingling resurfaced in April and October 1992.  Reflexes were 1+, or low normal/slightly diminished.  An EMG was conducted in March 1993 and resulted in an abnormal nerve study of the left lower extremity.  Specifically, there was evidence of "mild to moderate partial acute denervation" in the left bicep femoris.  However, studies for the peroneal and tibial nerves were normal.  A magnetic resonance imagining (MRI) study showed some minor degenerative disc disease at L4-L5 level.  

Private medical records dated November 1994 show that the Veteran was seen with complaints of numbness.  An EMG and nerve conduction study was consistent with left S1 radiculopathy.  There was also the possibility of a borderline left carpal tunnel syndrome.  The Veteran continued to be seen for numbness in his feet in 1996 and 1997.  

A March 1999 private X-ray study revealed mild degenerative disc disease and spondylitic change on the left at the upper lumbar levels.  

A January 2002 letter from the one of the Veteran's private doctors states that the Veteran complained of numbness of the feet, which he reported had actually been present since the 1950s and 1960s.  The doctor was concerned that the Veteran may have a neuropathy.  

Additional January 2002 private medical records note that the Veteran had reported numbness in his feet beginning in basic training in the 1940s.  The surgery for hemorrhoids was noted, as well as the shots in the vicinity of the low back and the spinal tap.  The Veteran admitted to the physician that he had been told by VA to see his private doctors and try to get evidence that his numbness in the feet was caused by the shots in his back.  The physician explained to him that he did not believe that this was the case.  

In February 2002, an additional EMG was conducted and revealed abnormal motor nerve conduction velocities in the peroneal, tibial, and sural nerves.  It was noted that these findings were highly consistent with bilateral polyneuropathy of the lower extremities.

In May 2002, the Veteran's private physician wrote that the Veteran "had a long history of feet numbness ... which began after a spinal tap in 1943."  The doctor noted the 1994 nerve conduction test and its suggestion of left S1 radiculopathy which "could account for the numbness" and which he indicated "could have been caused by the spinal block in 1943."  The Board notes that this physician resubmitted the same opinion three additional times over the course of the appeal, in November 2003, May 2005, and April 2011.  The November 2003 and May 2005 opinions add "I have reviewed his records", and that his opinion had not changed.  The April 2011 opinion has an addendum in which the physician stated that the Veteran had worsening bilateral foot numbness/pain over the last year and opined that it "could be caused" by the initial nerve injury from the 1943 spinal block.  

In June 2002, another of the Veteran's private physicians wrote that the Veteran "sustained a back injury during his military service and since this injury has had intermittent back pain" and recent "increasing lower extremity weakness and numbness."  He then concluded that the Veteran's peripheral neuropathy was likely to be a result of his previous injury during military service.  This same doctor submitted a second letter in December 2003, in which he again noted that the Veteran had a history of a back injury in service, and stated that he had experienced progressive peripheral neuropathy since that time.  

A different physician wrote in October 2002 that "it is very possible and also probable that at least a great deal of his nerve damage was indeed inflicted at the time of his lumbar puncture in 1943."  She went further to say, however, that "it is impossible to prove that point in the absence of records and also in the absence of previous imaging study."

The Veteran underwent a VA nerves examination in January 2003.  The examiner specifically quoted from the spinal tap results in the service treatment records, evidencing a review of those records.  The diagnosis of neuropathy of the lower extremities was confirmed on exam.  The physician stated that he could not relate the Veteran's neuropathy to the spinal anesthesia or the spinal tap in service.  He explained that the time relationship to the development of the neuropathy was long after the 1943 surgery, and if it were the cause of his problems, the doctor would have expected it immediately after the tap.  He also indicated that it would be hard to relate progressive problems from the spinal tap or spinal anesthesia unless the Veteran had developed arachnoiditis, which he noted, had never been found on the Veteran's MRI scans.

In September 2003, the Veteran submitted an opinion from a physician who stated that based on diagnostic testing, the numbness in his feet was not due to poor circulation.  He then added that "[m]y guess is that this has to do with a nerve study."

The Veteran underwent VA neurological examination in January 2005.  The examiner indicated that he reviewed the Veteran's service records, specifically referring to his spinal tap procedures and the lack of founded complaints of back trouble in service.  He concluded that he did not feel his neurologic conditions related to the spinal taps in service.  

At a March 2007 VA history and physical examination, the Veteran reported that he has experienced numbness in his feet for many years, and that swelling had started in 1995 or 1996.  The numbness was constant, and was located from the ankle down.  He also experienced occasional numbness of the fingertips.  

The Veteran was afforded another VA examination of the spine in October 2008.  The claims folder was available and reviewed.  The Veteran noted his hemorrhoidectomy in service and the needles used to administer the anesthesia prior to the surgery.  He also described the subsequent spinal tap and said it was at this time that he developed numbness of the feet which had since been present continuously.  The Veteran was diagnosed with polyneuropathy in 1973.  There had been at least one MRI that did not show any evidence of arachnoiditis.  The Veteran experienced some symptoms in the upper extremities, but it was largely the lower extremities affected by the polyneuropathy.  There was no history of lumbar surgery, trauma, or radiation; although the possibility of mild radiculopathy on the left only was noted.  The examiner discussed the Veteran's previous claims as well as the findings of the January 2003 VA examination.  Following the examination, the diagnostic impression, in pertinent part, was chronic idiopathic polyneuropathy lower extremities worse than the upper extremities.  

Based on the examination and review of the record, the October 2008 VA examiner opined that it was less than likely as not that the idiopathic polyneuropathy was related to the lumbosacral spine disease.  The rationale for this judgment was that there was no history of back injury or MRI findings to support lower cord involvement and likewise no MRI evidence of previous arachnoiditis or other insult to the lumbar levels of the spine cord.  The Veteran's diminished range of motion and discomfort in the lumbar spine was the result of simple degenerative disk disease.  The examiner further opined that it was clear that the deficit in the feet in terms of numbness was not related to spinal pathology.  

On VA examination in October 2010 with July 2011 addendum, the Veteran complained that his feet and hands had been numb ever since he received a spinal anesthetic during hemorrhoidal surgery in service.  He reported that his low back had bothered him ever since "the needles went in" and stated that he currently experienced a little low back pain in addition to his feet and hands feeling numb.  He denied any bowel or bladder problems.  Examination revealed that the Veteran was walking with a cane but could walk without it.  His walk was unsteady due to balance problems, and he was not limping.  He could get on his toes and heels but had problems with balance and almost fell over during the examination.  The circumferential measurements of his lower extremities right to left were equal.  Knee jerks were 1+, and ankle jerks were trace.  Motor strength was 4/5 bilaterally in all other areas.  The Veteran was hypesthetic from the lower leg just above the ankle and in both feet, dorsally as well as in the plantar surface.  There was also hypesthesia in the upper extremities, mainly involving the fingers and hands.  The Veteran was diagnosed with peripheral neuropathy not related to chronic sprain, and the examiner opined that it was less likely than not that the peripheral neuropathy was related to the Veteran's period of active service, including the in-service spinal procedures.  In an addendum opinion, the examiner explained that the Veteran's peripheral neuropathy was a separate entity that had nothing to do with his spine and that it had been diagnosed as early as 1973.  He stated that the neuropathy was present in all four extremities and was of an unknown origin.  He concluded that the peripheral neuropathy was a completely separate entity not medically related or related by any other cause to the Veteran's spine or to any incidents and procedures that occurred during his period of service.       

In an August 2011 private medical record, the Veteran complained of painful, thickened, discolored toenails.  He reported experiencing numbness and pain in his feet since he had a spinal tap during his period of service.  He stated that the problem had gotten progressively worse over time and maintained that he had been to many doctors who had informed him that the numbness was due to the in-service spinal tap.  Neurological examination revealed epicritic sensations as being absent bilaterally.  Sharp-dull sensation was absent for both feet.  Lower extremity sensorium was anesthetic bilaterally.  

Initially, the Board notes that the August 1942 induction examination showed that no neurological defects were found.  Therefore, the presumption of soundness applies.  The Board further notes the service treatment records in which the Veteran reported that his leg pain dated to several years prior to entering service.  However, the Veteran's statements are the only evidence of symptoms prior to service and they, standing alone, do not constitute the clear and unmistakable evidence required to demonstrate the existence of a chronic disability and rebut the presumption of soundness.  The Veteran is presumed to have not had peripheral neuropathy prior to entering service.  38 C.F.R. § 3.304(b).

The medical records establish that the Veteran has a current diagnosis of peripheral neuropathy of the lower extremities.  Furthermore, the service treatment records confirm that the Veteran was given anesthesia in his low back and that he underwent a spinal tap.  Therefore, the outcome of the Veteran's claim is dependent on whether or not there is a relationship between the Veteran's current disability and the events during service.  

The Board finds that the evidence does not establish continuity of symptomatology between active service and the Veteran's current peripheral neuropathy.  The Veteran contends that he has experienced numbness in his feet on a continuous basis since discharge.  However, this is not supported by the evidence. 

Although the service treatment records show complaints of pain in the feet, they are completely negative for complaints of numbness.  Moreover, the Veteran underwent an extensive examination for his complaints, which included a neurological evaluation, with negative results.  The Board concludes that the service treatment records do not establish that the Veteran was treated for numbness or peripheral neuropathy during service.  

The initial post-service evidence of peripheral neuropathy is the Veteran's complaints of numb feet in November 1974.  Tests conducted at that time were negative for peripheral neuropathy.  He next complained of foot tingling in February 1988, and he was seen for additional complaints in 1992, 1993, and 1994.  In January 2002, the Veteran told a private physician that the numbness began in the 1950s or 1960s.  However, in subsequent records dated from 2002 to the present, the Veteran stated that the numbness began during service.  

The Veteran's statements to the Board and to his doctors are insufficient to establish continuity of symptomatology since active service.  The Veteran is competent to report that he experienced numbness in his feet.  However, although extensive complaints by the Veteran are contained in the service treatment records, these do not include numbness.  The Veteran's statements are also contradicted by the negative findings in the service treatment records, as well as the history of numbness beginning in the 1950s and 1960s he initially provided to his private doctor in January 2002.  A 1972 nerve conduction study was also normal.  The Board finds that the contemporaneous records and statements that failed to show numbness are of greater value than the Veteran's current statements made 60 years after discharge from service, which means that the preponderance of the evidence is against a finding of continuity of symptomatology.  

Although continuity of symptomatology is not shown, a nexus between the Veteran's current peripheral neuropathy and active service may still be established by medical opinion.  

The medical statements which support a relationship between the Veteran's peripheral neuropathy and the events in active service include the opinion from one of the Veteran's private doctors which was first submitted in May 2002.  This opinion states that the Veteran's numbness "could have been caused by the spinal block in 1943".  Subsequent copies of this opinion note that the physician had reviewed the Veteran's records. 

In June 2002, another private physician wrote that the Veteran "sustained a back injury during his military service and since this injury has had intermittent back pain" and recent "increasing lower extremity weakness and numbness."  He then concluded that the Veteran's peripheral neuropathy was likely to be a result of his previous injury during military service.  In December 2003, the same physician wrote that the Veteran had a history of a back injury in service, and said he had experienced progressive peripheral neuropathy since that time.  The spinal anesthesia and spinal tap were not specifically mentioned. 

A third private doctor opined in October 2002 that it was possible and also probable that a great deal of the Veteran's nerve damage was indeed inflicted at the time of his lumbar puncture.  However, it was impossible to prove this point in the absence of records and a previous imaging study.  

In contrast, January 2002 records from one of the Veteran's private doctors informed the Veteran that he did not believe it to be the case that his numbness of the feet was related to the shots in his back or his spinal tap.  

The January 2003 VA examiner stated that he could not relate the Veteran's neuropathy to the spinal anesthesia or spinal tap in service.  He said that the Veteran had first experienced neuropathy long after the 1943 surgery and noted that if there had been any damage from either medical procedure, the Veteran's symptoms would have begun immediately afterwards.  Furthermore, the examiner noted that it would be hard to relate the Veteran's problems to either the spinal tap or anesthesia unless the Veteran had developed arachnoiditis, which had never been shown on MRI.  

A January 2005 VA neurological examiner opined that the Veteran's neurologic conditions were not related to the spinal tap in service.  

An October 2008 VA examiner opined that it was less than likely as not that the polyneuropathy was related to service.  The examiner based his conclusion on the complete absence of evidence of a back injury, a lack of MRI findings to show lower cord involvement, and a lack of MRI findings that demonstrate arachnoiditis.  

Finally, an October 2010 VA examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was related to his period of active service, including the in-service spinal procedures.  In a July 2011 addendum opinion, the examiner explained that the Veteran's peripheral neuropathy was a separate entity that had nothing to do with his spine and that it had been diagnosed as early as 1973.  He stated that the neuropathy was present in all four extremities and was of an unknown origin.  He concluded that the peripheral neuropathy was a completely separate entity not medically related or related by any other cause to the Veteran's spine or to any incidents and procedures that occurred during his period of service.       

After weighing both the favorable and unfavorable opinions of record, the Board finds that the unfavorable opinions are the most persuasive, and the preponderance of the evidence is against a finding of a relationship between the Veteran's peripheral neuropathy and the events during active service.  

The Board notes that some of both of the favorable and unfavorable opinions are not very helpful.  The May 2002 statement from a private physician notes only that peripheral neuropathy "could have been caused" without indicating the likelihood of this event.  Noting a mere possibility is insufficient to establish a nexus.  Furthermore, the June 2002 and December 2003 statements from another private physician is based on an inaccurate reading of the evidence, in that they say both that the Veteran injured his back in service and that he has experienced progressive neuropathy since that time.  As has previously been noted, there is no evidence of a back injury in service and there is no evidence to confirm neuropathy until many years after service.  An opinion based on an inaccurate history is of little probative value.  As for the unfavorable opinions, neither the January 2002 private opinion from nor the January 2005 VA examiner provided any reasons or bases for their views.  Additionally, the October 2008 VA opinion had been rendered after a discussion of the Veteran's current back disorder, but no opinion had been provided as to whether the Veteran's polyneuropathy was specifically related to the spinal procedures that had been performed during service.  Therefore, this opinion is inadequate because the Veteran's specific claim of the etiology of his neuropathy was not addressed.     

The remaining opinions are the October 2002 favorable opinion from a private doctor and the unfavorable opinions from the VA examiners in January 2003 and October 2010.  Of these opinions, the Board finds that the two unfavorable opinions contain the best and the most persuasive reasons and bases in support of their conclusions.  The October 2002 positive nexus opinion was apparently rendered without a review of the Veteran's medical records, as it notes that the opinion is impossible to prove without these records or a previous imaging study.  On the other hand, both the January 2003 and October 2010 examiners reviewed the Veteran's records, to include MRI findings, and then noted a complete lack of MRI confirmation of arachnoiditis of the lower spine, which they stressed would be present if the spinal tap or anesthesia had caused damage.  The January 2003 examiner noted that the Veteran would have experienced immediate symptoms if damage had been done during service, but that neuropathy was not confirmed until 1972.  Finally, the October 2010 examiner explained that the Veteran's peripheral neuropathy was a separate entity that had nothing to do with his spine and that it had been diagnosed as early as 1973.  He also noted that the neuropathy was present in all four extremities and was of an unknown origin.

The two VA opinions are based on a more complete review of the record and accurate description of what it contains, and also provides reasons to support the conclusions based on what the evidence does not show.  The October 2002 opinion does not contain similar reasons or bases in support of its conclusion.  Therefore, the preponderance of the evidence is against finding that there is a medical nexus between the Veteran's peripheral neuropathy and the events in active service, and the Veteran's claim must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


